                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                 Case No. 01-cr-40017-JPG-01

 JAMES D. LESURE,

                Defendant.

                               MEMORANDUM AND ORDER

       In light of the Court’s judgment in Lesure v. United States, Case No. 16-732-JPG,

vacating the judgment in this case, the Court:

   •   ORDERS that pursuant to 18 U.S.C. § 3143(a) the defendant shall be COMMITTED to

       the custody of the United States Marshal for confinement in a corrections facility pending

       resentencing;

   •   APPOINTS the Federal Public Defender (“FPD”) to represent Lesure in his resentencing

       pursuant to 18 U.S.C. § 3006A. The Court has considered the conflict of interest

       presented by this representation in light of the FPD’s representation of at least one other

       individual related to Lesure’s criminal charges and has found that Lesure has waived the

       conflict and that, in light of the limited issues before the Court at Lesure’s resentencing,

       there is no reason not to accept that waiver;

   •   RECOGNIZES that, in anticipation of Lesure’s resentencing, the Probation Office has

       revised the relevant parts of Lesure’s Sentencing Guidelines calculation in light of

       Johnson v. United States, 135 S. Ct. 2551 (2015), and Cross v. United States, 892 F.3d

       288 (7th Cir. 2018), and Sentencing Guideline amendments since Lesure’s original

       sentencing (Attachment to Lesure’s Amended § 2255 Motion, Doc. 5, Case No. 16-cv-
      732-JPG). The Probation Office has also prepared and distributed recommended

      conditions of supervised release in compliance with recent caselaw regarding the

      imposition of conditions of supervised release;

  •   ORDERS a resentencing hearing to be held forthwith; and

  •   DIRECTS the Clerk of Court to fax a copy of (1) this order, (2) the judgment in Lesure

      v. United States, Case No. 16-732-JPG, and (3) the forthcoming amended judgment in

      this case to the Warden at FCI-Texarkana at 903-223-4424.

IT IS SO ORDERED.
DATED: November 28, 2018

                                           s/ J. Phil Gilbert
                                           J. PHIL GILBERT
                                           DISTRICT JUDGE




                                              2
